Citation Nr: 0002413	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the character of the appellant's discharge from 
military service is a bar to Department of Veterans Affairs 
(VA) benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant had active military service from August 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all pertinent evidence necessary for 
an equitable disposition of this appeal.

2.  The appellant's period of service from August 1968 to 
February 1972 was terminated by an other than honorable 
discharge.

3.  The appellant's offenses leading to his discharge 
consisted of numerous periods of being absent without leave 
(AWOL) and constitute willful and persistent misconduct.

4.  The appellant was AWOL for a continuous period of at 
least 180 days; he was not insane at the time that he began 
his unauthorized absences; and there were no compelling 
circumstances to warrant the appellant's prolonged periods of 
AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from service 
constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 
5107, 5303 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.12 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1998 administrative decision, the RO determined 
that the appellant's discharge from military service was 
issued under conditions which bar the payment of VA benefits.  
Accordingly, the issue in this case is one of status, i.e., 
whether the appellant is a "veteran" as that term is defined 
by law.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b); 38 C.F.R. § 3.12(b).

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6).  In determining whether 
compelling circumstances warranted the prolonged unauthorized 
absence, the length and character of service exclusive of the 
period of the unauthorized absence will be considered.  This 
period should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the nation.  Additionally, consideration may be 
given to reasons offered by the claimant including family 
emergencies or obligations.  These reasons should be 
evaluated in terms of the person's age, cultural background, 
educational level and judgmental maturity.  Consideration 
should be given to how the situation appeared to the person 
himself or herself and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas 
service, or as a result of combat wounds or other service-
incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's state 
of mind at the time the prolonged AWOL period began.  The 
existence of a valid legal defense that would have precluded 
conviction for absence without leave is also a factor to be 
used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

A review of the appellant's written statements show that he 
asserts that the reason he went AWOL was that he could not 
take the stress and pressure of his state-side duty and that 
he was suffering from post-traumatic stress disorder at that 
time.  

The appellant's service records show that he was AWOL from 
March 12 to April 25, 1970, from May 6 to May 7, 1970, from 
May 25, to June 2, 1970, from June 30 to October 20, 1970, 
from November 25, 1970, to March 2, 1971, from April 14 to 
May 20, 1971, and from June 20, 1971, to January 5, 1972.  
Such violations are not minor offenses because by definition 
they are the type of offenses that would interfere with the 
appellant's military duties.  See Cropper v. Brown, 6 Vet. 
App. 450, 452-53 (1994).  Accordingly, the Board concludes 
that the evidence shows that the violations for which the 
appellant received an other than honorable discharge do not 
constitute minor offenses.  38 C.F.R. § 3.12(d)(4).

The service records show no psychiatric problems during 
service or other reason for the appellant's numerous periods 
of AWOL.  The service records also contain a two-page, 
written statement from the appellant expressing his request 
to be discharged from the military.  Although the appellant 
indicated some marital problems during service, there were no 
compelling reasons for the periods of AWOL.  The evidence 
does not indicate that the appellant had any mental 
impairment or disorder when he went AWOL leading to his 
discharge.  The appellant has not alleged that he was insane 
at the time of his AWOL violations, or that his marital 
problems at that time constituted the type of compelling 
circumstances as required by law.  See Struck v. Brown, 9 
Vet. App. 145, 152-54 (1996).  None of the evidence submitted 
on this issue, including numerous lay statements and post-
service medical records, shows that the appellant was insane 
at the time he went AWOL.  Accordingly, the Board concludes 
that the preponderance of the evidence establishes that the 
appellant was not insane at the time he went AWOL.  38 C.F.R. 
§ 3.12(b).

The appellant has argued that he was honorably discharged 
from his first period of service.  His service records show 
that he enlisted in the U. S. Army on August 22, 1968, for a 
period of two years.  He re-enlisted on July 6, 1969, prior 
to the expiration of the initial two-year enlistment, for a 
period of three more years.  Although the DD Form 214 shows 
an honorable discharge from service on July 5, 1969, the 
appellant's re-enlistment during the first service obligation 
period resulted in one continuous period of service from 
August 1968 to February 1972.  See Holmes v. Brown, 10 Vet. 
App. 38, 41 (1997).  The appellant's discharge on February 
18, 1972, was under conditions other than honorable.  
Accordingly, that is the character of his discharge from 
service for the entire period of service from August 1968 to 
February 1972.  Moreover, the service records show that the 
appellant began going AWOL in March 1970, which was during 
his initial two-year period of service obligation so even if 
his first period of service (which would have ended in August 
1970) could be viewed as a discrete portion of the 
appellant's service, the record reflects that some of his 
AWOL infractions occurred during what would have been part of 
that first two-year term.  See Id.

The evidence shows that in January 1998 the appellant 
completed an application for an upgrade in his character of 
discharge to the Board for Correction of Military Records.  
To date the appellant has not informed VA that this 
application has been decided  If the appellant receives an 
upgrade in his character of discharge, he may submit evidence 
of the upgrade to the RO and request that his claim be 
reopened on the basis of new and material evidence.







ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits; therefore, 
his appeal is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

